NO. 12-15-00227-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

C. AUBREY SMITH AND JAMES D.                              §    APPEAL FROM THE 114TH
VAN DEVENTER,
APPELLANTS
                                                          §    JUDICIAL DISTRICT COURT
V.

A.B.S.H., LLC,                                            §    SMITH COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM

         Appellants have filed a motion to dismiss this appeal. In their motion, Appellants allege
that they and Appellee have executed a settlement agreement resolving all their disputes. The
motion complies with the requirements of Texas Rule of Appellate Procedure 42.1(a)(1).
Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed with
prejudice in accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered December 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 30, 2015


                                        NO. 12-15-00227-CV


                 C. AUBREY SMITH AND JAMES D. VAN DEVENTER,
                                   Appellant
                                      V.
                                A.B.S.H., LLC,
                                   Appellee


                               Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 15-1584-B)

                   THIS CAUSE came on to be heard on the motion of the Appellants to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed
with prejudice, and that the decision be certified to the court below for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.